UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50956 PHARMA-BIO SERV, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0653570 (State or Other Jurisdiction of Incorporation or Organization) (IRSEmployer Identification No.) Pharma-Bio Serv Building, # 6 Road 696 Dorado, Puerto Rico (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code 787-278-2709 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ The number of shares of the registrant’s common stock outstanding as of March 11, 2016 was 23,017,570. PHARMA-BIO SERV, INC. FORM 10-Q FOR THE QUARTER ENDED JANUARY 31, 2016 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 – Financial Statements 3 Condensed Consolidated Balance Sheets as of January 31, 2016 and October 31, 2015 (unaudited) 3 Condensed Consolidated Statements of Income for the three-month periods ended January 31, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the three-month periods ended January 31, 2016 and 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three-month periods ended January 31, 2016 and 2015 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4 – Controls and Procedures 19 PART II OTHER INFORMATION Item 1 – Legal Proceedings 20 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6 – Exhibits 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PHARMA-BIO SERV, INC. Condensed Consolidated Balance Sheets (Unaudited) January 31, 2016* October 31, 2015** ASSETS: Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable Other Total current assets Property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY: Current liabilities Current portion-obligations under capital leases $ $ Accounts payable and accrued expenses Income taxes payable Total current liabilities Obligations under capital leases Total liabilities Stockholders' equity: Preferred Stock, $0.0001 par value; authorized 10,000,000 shares; none outstanding - - Common Stock, $0.0001 par value; authorized 50,000,000 shares; 23,224,622 and 23,185,975 shares issued, and 23,027,970 and 23,020,451 shares outstanding at January 31, 2016 and October 31, 2015, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost; 196,652 and 165,524 common shares held at January 31, 2016 and October 31, 2015, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ * Unaudited. ** Condensed from audited financial statements. See notes to thecondensed consolidated financial statements. 3 PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Income (Unaudited) Three months ended January 31, REVENUES $ $ COST OF SERVICES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES INCOME FROM OPERATIONS OTHER EXPENSE, NET ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING– BASIC WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING- DILUTED See notes to the condensed consolidated financial statements. 4 PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three months ended January 31, NET INCOME $ $ OTHER COMPREHENSIVE LOSS, NET OF RECLASSIFICATION ADJUSTMENTS AND TAXES: Foreign currency translation loss ) ) Net unrealized losses on available-for-sale securities ) ) TOTAL OTHER COMPREHENSIVE LOSS ) ) COMPREHENSIVE INCOME $ $ See notes to the condensed consolidated financial statements. 5 PHARMA-BIO SERV, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation Depreciation and amortization Decrease in accounts receivable Decrease in other assets Decrease in liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repurchase of common stock ) ) Payments on obligations under capital lease ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS– END OF PERIOD $ $ SUPPLEMENTAL DISCLOURES OF CASH FLOWS INFORMATION: Cash paid during the period for: Income taxes $ $ Interest $ $ SUPPLEMENTARY SCHEDULES OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Income tax withheld by clients to be used as a credit in the Company’s income tax return $ $ Conversion of cashless exercise of options to shares of common stock $
